     Case: 1:19-cv-00145-DAP Doc #: 203 Filed: 03/25/19 1 of 3. PageID #: 4099



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,               )   CASE NO. 1:19-cv-145
                                            )
               Plaintiff,                   )   JUDGE DAN AARON POLSTER
                                            )
         v.                                 )   MAGISTRATE JUDGE
                                            )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC               )
et al.,                                     )
                                            )
               Defendants.                  )




 RECEIVER’S MOTION FOR EXTENSION OF TIME TO PROPOSE PLAN TO
    MIGRATE DATA AND OPERATIONS TO SOUTH AND/OR STUDIO



         During the course of the hearing conducted March 11, 2019, representatives of

Studio Enterprise Manager, LLC (“Studio”) and Dream Center South University, LLC

(“South”) explained to the Court that it would take as many as six months to migrate the

software and data needed to run the South and Art Institute school systems onto

independent platforms. The Court subsequently entered an order requiring “Studio and

the Receiver to submit to the Court, no later than March 26, 2019, a detailed plan for the

extrication of ongoing South University and the Art Institute entities from the DCEH

Holdings, LLC IT platform within six months from the date of this Order.” Minutes of

Proceedings and Order, March 14, 2019 (Doc. 162).

         Starting on Friday, March 22, Studio and South began providing the Receiver

with some information concerning their views of how a transition could take place.

While neither set forth details regarding how, exactly, the plans would be instituted or



{01299916-1}
     Case: 1:19-cv-00145-DAP Doc #: 203 Filed: 03/25/19 2 of 3. PageID #: 4100



the data migrated to new platforms, they both addressed three broad topics: staffing,

leasing, and third-party vendor contracts. Unfortunately, while there is some overlap

between the Studio and South versions, there are fundamental disagreements between

the two. The disagreements are not trivial: there are discrepancies regarding: how many

employees should be kept on at DCEH; which software licenses are “critical” for

transition; and, how funds should flow to pay for the expenses incurred in the transition

period. South, in particular, is critical of a number of elements of Studio’s proposal and

has made it clear to the Receiver that it does not find Studio’s proposal to be acceptable.

The Receiver has not received sufficient detail to assess the competing plans, determine

what proposals are still needed from the parties, and to propose a plan he believes is fair

to all concerned.

         Complicating the issue is the fact that the undersigned has been preparing for a

trial scheduled to proceed on Friday, March 29, in the United States Bankruptcy Court

for the Northern District of Ohio, Eastern Division, in an adversary proceeding

captioned AllCare Medical Services, LLC v. Erick Etienne LaGroux, et al., Adv. No. 17-

04045. The underlying bankruptcy case is In re: Erick Etienne LaGroux, Case No. 17-

40198.

         The Receiver is therefore asking for a two-week extension of time in which to

propose what he believes is a fair plan to migrate the data, contracts, and services to

Studio and/or South. While it would ideal for South and Studio to agree on that

proposal – and the Receiver fully intends to try to find common ground for the parties –

the Receiver will make a proposal on or before April 9, 2019. If South and Studio have

not reached consensus and approved the Receiver’s proposal, they can then appear and

object as they see fit.

                                              2
{01299916-1} 
     Case: 1:19-cv-00145-DAP Doc #: 203 Filed: 03/25/19 3 of 3. PageID #: 4101




Dated: March 25, 2019                       Respectfully submitted,

                                            /s/ Mary K. Whitmer
                                            Mary K. Whitmer (0018213)
                                            James W. Ehrman (0011006)
                                            Robert M. Stefancin (0047184)
                                            WHITMER & EHRMAN LLC
                                            2344 Canal Rd., Suite 401
                                            Cleveland, OH 44114
                                            Telephone: (216) 771-5056
                                            Facsimile: (216) 771-2450
                                            Email: mkw@weadvocate.net 
                                                   jwe@weadvocate.net
                                                   rms@weadvocate.net 

                                            Attorneys for the Receiver




                                        3
{01299916-1} 
